DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9, 11-19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 3 and 12 recite "each strip of the plurality of strips including first and second end strips disposed at opposing ends of the string and at least one middle strip disposed between the first and second end strips, wherein each strip comprises:", in lines 2-4 and lines 2-5, respectively; however, the manner in which each strip includes first and second end strips and at least one middle strip is unclear in light of the description of the instant specification. Additionally, the strip referred to in the phrase "wherein each strip comprises:" is resultantly unclear because each strip is comprised of first and second end strips, and at least one middle strip. Dependent 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2-5, 9, 11-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad et al. (US 20150349702) in view of Funakoshi (US 20110030759) and Ishimaru et al. (US 2014/0144482).
	Regarding claims 3, 9, 12, and 19, Morad discloses in figure 1 a photovoltaic (PV) module (Abstract) comprising:
a plurality of strings [100], each string comprising a plurality of PV strips [10] coupled in series, each strip of the plurality of strips including first and second end strips [10] (PV strips [10] on opposite ends of the string [100], Fig 1) disposed at opposing ends of the string and at least one middle strip [10] disposed between the first and second end strips [10] (¶0096), wherein each strip [10] comprises:
an aperture side (front surface, Fig 2B and 2C) and a back side (rear surface, Fig 2F and 2G) opposite to the aperture side; 
a backside bus [25] (rear surface contact pads [25], ¶0117) disposed on the back side of the strip [10]; 
a plurality of conductive fingers [20] (Fig 2B and 2C, ¶0112) disposed on the aperture side; and 
a layer of electrically conductive adhesive (ECA) [18] (conductive adhesive bonding material [18], Fig 2K, ¶0124) that attaches the backside bus [25] of every middle strip to the aperture side of an adjacent strip [10], wherein:
a front conductive ribbon [400] covers a front edge of the first end strip [10] (flexible interconnect [400], Fig 8B), 
a back conductive ribbon [400] covers a backside bus of the second end strip (Fig 8A), and
the aperture sides of the plurality of strips [10] are free from metallic materials between the plurality of conductive fingers [20] (Figs 2B and 2C).
The reference teaches that the PV strips comprise bus bars [15] on the aperture side (Fig 2B and 2C, ¶0103). Thusly, the reference fails to teach that no bus bars are present on the aperture sides of the plurality of PV strips, wherein the only conductive element in a conductive path between the conductive fingers [20] and the single backside bus [25] is the ECA.
Funakoshi discloses a PV strip analogous to the strip of Morad (Abstract). The reference teaches that solar cell string can be wired without a bus bar, thereby improving the fill factor of the string (¶0089). Therefore, it would have been obvious to one having ordinary skill in the art to form the aperture side of the PV strip of Morad without a bus bar, wherein the only conductive element in a conductive path between the conductive fingers [20] and the single backside bus [25] is the ECA to improve the fill factor of the PV string (Funakoshi, ¶0089).
While modified Morad does disclose the front conductive ribbon comprises an interface part that covers the edge of the first end strip and at least one tab protruding from the interface part (Morad - 400 in Fig. 6 contains a tab on its right side), modified Morad does not explicitly disclose the front conductive ribbon comprises a plurality of protrusions extending outward from a surface of the front ribbon, the protrusions are located on only a portion of the tab, the protrusions having a convex shape.
Ishimaru discloses a photovoltaic string ([0072]) and further discloses concave grooves and convex ridges to increase the bonding surface area and improve the bonding strength and conductivity ([0103]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include irregularities containing concave grooves and convex ridges, as disclosed by Ishimaru, on the surface of the front ribbon of modified Morad, because as taught by Ishimaru, the irregularities increase the bonding surface area and improve the bonding strength and conductivity ([0103]).
Modified Morad discloses the plurality of protrusions (Ishimaru - convex ridges, [0103]) are located on only a portion of the tab (Morad - overlapping portion of tab shown on the right side of 400 in Fig. 6). Additionally, the convex ridges would only be located on the portion of the tab which does not contain the concave grooves, therefore, the modification of the tab of 400 of Morad in Fig. 6 necessarily results in the convex ridges being located on only a portion of the tab.
With regard to the limitation "formed by melting of metal onto the portion", the limitation is directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
Regarding claims 2 and 11, modified Morad discloses all of the limitations as set forth above. Furthermore, the references teach that the front conductive ribbon [400] is attached to the front edge of the first end strip by ECA (flexible interconnect glued or soldered, Morad, Fig 8B).
Regarding claims 4 and 13, modified Morad discloses all of the limitations as set forth above. Moreover, the references teach that the front conductive ribbon [400] comprises a metal material (Morad, ¶0155), and all visible surface of the front conductive ribbon are covered with an opaque coating [425] (Morad, ¶0168).
Regarding claims 5 and 14, modified Morad discloses all of the limitations as set forth above. Moreover, the references teach that a contact area between an interface part of the front conductive ribbon [400] and the first end strip is substantially the same as an area of overlap between adjacent strips in the string. See figure 8B of Morad.
Regarding claim 15, modified Morad discloses all of the limitations as set forth above. Furthermore, the PV string is coupled to a second string, and at least one tab of the front conductive ribbon [400] is folded over onto a back side of an end strip of the second string (flexible interconnect conductively bonded to the rear surface terminal contact of the other string, Morad, ¶0153, Fig 6).
Regarding claim 16, modified Morad discloses all of the limitations as set forth above. Moreover, the references teach that the end strip of the second string comprises a backside bus bar [25] (PV strips comprise rear surface contact pads [25], ¶0117, Fig 2F) and a second back conductive ribbon [400] attached to the backside bus bar [25], wherein the at least one tab of the front conductive ribbon is arranged in parallel with at least one tab of the second back conductive ribbon [400] (Each flexible interconnect is positioned adjacent to and runs parallel to an end of a super cell to which it is bonded, and may extend laterally beyond the super cell to be conductively bonded to a flexible interconnect on a super cell in an adjacent row, electrically connecting the adjacent rows in parallel, Morad, ¶0153, Fig 6).
Regarding claim 17, modified Morad discloses all of the limitations as set forth above. Furthermore, the references teach that the at least one tab of the front conductive ribbon [400] and the at least one tab of the second back conductive ribbon [400] are both coupled to flat bus wire [410] disposed behind the end strip of the second string (Morad, Fig 27, ¶0420).
Regarding claim 18, modified Morad discloses all of the limitations as set forth above. Furthermore, the references teach that the front conductive ribbon [400] comprises a first plurality of tabs [400B] and the back ribbon [400] comprises a second plurality of tabs [400C] since each ribbon comprises front [400B] and back [400C] tabs, and a distance between adjacent tabs of the first plurality of tabs [400B] is different from a distance between adjacent tabs of the second plurality of tabs [400C] (Morad, Fig 28, ¶0420).
Regarding claim 21, modified Morad discloses all of the limitations as set forth above. Modified Morad further discloses the plurality of protrusions are also located on only a portion of the second plurality of tabs since a portion of the tabs includes convex ridges and a portion of the tabs includes concave grooves (Ishimaru - [0103]).
Regarding claims 22 and 23, modified Morad discloses all of the limitations as set forth above. Moreover, modified Morad discloses the front conductive ribbon comprises copper (Morad - [0155]; it is noted that the protrusions disclosed in modified Morad would be comprised of the same material as 400 in Morad).

Response to Arguments
Applicant’s arguments with respect to claims 2-5, 9, 11-19, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726